Case: 7:20-cv-00033-JMH Doc #: 20 Filed: 08/04/21 Page: 1 of 1 - Page ID#: 2155



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    SOUTHERN DIVISION at PIKEVILLE


LYNNE ANNE ROBERTSON,                  )
                                       )
     Plaintiff,                        )               Civil Case No.
                                       )              7:20-CV-33-JMH
v.                                     )
                                       )                  JUDGMENT
                                       )
KILOLO KIJAKAZI,                       )
ACTING COMMISSIONER OF SOCIAL          )
SECURITY,                              )
                                       )
     Defendant.                        )

                               ** ** ** ** **

     In     accordance       with     the      Court’s      Order      entered

contemporaneously herewith, Rule 58 of the Federal Rules of Civil

Procedure, and pursuant to 42 U.S.C. § 405(g),

     IT IS ORDERED and ADJUDGED as follows:

     (1) Defendant Commissioner’s decision denying Plaintiff’s

disability claims is AFFIRMED;

     (2) Judgment is ENTERED in favor of Defendant Commissioner;

     (3) This matter is DISMISSED and STRICKEN FROM THE COURT’S

ACTIVE DOCKET; and

     (4) This is a FINAL and APPEALABLE JUDGMENT, and there is no

just cause for delay.

     This 4th day of August, 2021.
